DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.  Applicant’s election without traverse of Group I, claims 1-3 in the reply filed on December 2, 2022 is acknowledged. Claims 4-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 2, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3. Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

4.  Claim 1 recites a limitation of nickel having an average crystal size of 1 nm to 10 nm and an average particle size of 1-20 micron. However, in view of instant specification reciting the particle size of 1-20 micron being for the catalyst ([0032]), it is not clear if the claimed particle size is referred to nickel, the overall catalyst or both, especially since the overall catalyst also includes a carrier, sulfur and copper.

5. Claim 2 recites a limitation of:
 a mole ratio of the sulfur to the nickel is in a range of 1:0.02 to 1:0.2.
Thus, as presented in instant claim 2, for 1 mole of sulfur   0.02-0.2 mole of nickel is present, i.e. sulfur being the major component. However, instant claim 2 recites nickel being present in amount of as high as 80 pbw, i.e. being a major component; example 1 of instant specification shows the nickel being present in amount of 63.8%wt and sulfur present in amount of 2.8%wt, i.e. sulfur being used in a significantly lower amount than nickel with mole ratio of sulfur to nickel of 0.09 (see also Table 1 of instant specification). Therefore, the claimed limitation of “a mole ratio the sulfur to the nickel is in a range of 1:0.02 to 1:0.2” is not clear.

Claim Objections
6.  Claim 1 is objected to because of the following. Claim 1 recites a Markush type listing of possible carriers. When materials recited in a claim are so related as to constitute a proper Markush group, they may be recited in the conventional manner, or alternatively. For example, if “wherein R is a material selected from the group consisting of A, B, C and D” is a proper limitation, then “wherein R is A, B, C or D” shall also be considered proper (see MPEP 2173.05(h)). Appropriate correction is required.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.  Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Van Dijk (US 6,281,163).

8. Van Dijk discloses a hydrogenation catalyst comprising nickel on a support such as alumina or silica (Abstract, col. 3, lines 14-15), further promoted with copper and sulfur in amounts of 0.1-15%wt based on weight of nickel (col. 3, lines 28-33); the nickel is present in amount of 5-95%wt (col. 3, lines 8-10, claim 11, as to instant claim 2); nickel crystallites are having size of 1-15 nm (col. 3, lines 10-12), and particle size of 1-100 micron (Claim 1, as to instant claim 1).
Given the catalyst comprises 80%wt of nickel and 5%wt based on nickel of copper, said amount of copper will be 4%wt (as to instant claim 2).
Given the catalyst comprises 80%wt of nickel (MM 58.7) and 5%wt, based on weight nickel, of sulfur, said amount of sulfur will be 4%wt (MM 32), and then the molar ratio of sulfur to nickel will be 0.125/1.36 = 0.09 (as to instant claim 2).

9. In the alternative, though Van Dijk does not explicitly and with a sufficient specificity, such as by the way of a single example, recite a hydrogenation catalyst comprising both copper and sulfur as promoters in the amounts as claimed in instant invention, based on the teachings of Van Dijk that both copper and sulfur can be used as promoters in the nickel-based catalyst, with all ranges of amounts overlapping with those as claimed in instant invention, it would have been obvious to a one of ordinary skill in the art to choose and use both copper and sulfur as promoters in the catalyst of Van Dijk in amounts as taught by Van Dijk and further make variations and optimize by routine experimentations the relative amounts of all components, including nickel, copper and sulfur, so to produce the final catalyst having a desired combination of properties, depending on the specific end-use of said catalyst as well, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

10. Since the hydrogenation catalyst of Van Dijk is substantially the same as that claimed in instant invention, with all ranges of the components overlapping with the corresponding ranges of those as claimed in instant invention, therefore, the hydrogenation catalyst of Van Dijk will inherently comprise, or alternatively would be reasonably expected to comprise the same properties, including hydrogen adsorption amount, as those claimed in instant invention, or having ranges overlapping with those as claimed in instant invention as well (as to instant claim 3). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.   Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Bouwman et al (US 5,223,470) in view of Carter et al (US 4,251,672).

12.  Bouwman et al discloses a hydrogenation catalyst comprising a nickel on alumina promoted with sulfur, wherein the molar/atomic ratio of sulfur to nickel is 0.06-0.1 (claim 1, Tables 1 and 2, as to instant claim 2).
The particle size is 4-20 micron (col. 2, lines 45-46, as to instant claim 1).

13. Though Bouwman et al does not explicitly recite the catalyst being further promoted with copper, the content of copper being 0.1-5 pbw and the content of nickel being 40-80 pbw, and the nickel having crystal size of 1-10 nm,
Carter et al discloses a hydrogenation catalyst comprising nickel promoted with copper, wherein the amount of copper is 2-10%wt and the amount of nickel is 25-50%wt (Abstract, as to instant claim 2); the nickel crystals are having size of 10-50A (1-5 nm) (col. 14, lines 2-10, as to instant claim 1) and the use of smaller crystallites allow the larger number of surface atoms for hydrogen chemisorption (col. 14, lines 10-12).
Carter et al further teaches that the presence of copper in the catalyst allows the catalyst being activated at lower temperatures and provides highly activated, stabilized hydrogenation catalyst (col. 2, lines 50-58; col. 1, lines 15-25).
The hydrogenation catalyst of Carter et al can be used for hydrogenation of variety of unsaturated organic compounds including unsaturated fats and oils and conversion of olefins to saturated aliphatic compounds (col. 14, lines 20-45).

14. Since both Carter et al and Bouwman et al are related to nickel-based hydrogenation catalysts for hydrogenation of unsaturated compounds including unsaturated fats and oils, and thereby belong to the same field of endeavor, wherein Carter et al further teaches said catalyst having copper having crystallite size of 1-5 nm in amount of 2-10%wt to produced highly activated and stabilized hydrogenation catalyst, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Bouwman et al and  Carter et al and to include copper in the amount as taught by Carter et al as additional promoter to the hydrogenation catalyst of Bouwman et al  as well, so to further improve activation of said catalyst of Bouwman et al  especially at lower temperatures, as taught by Carter et al as well, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

15. Since the hydrogenation catalyst of Bouwman et al in view of Carter et al is substantially the same as that claimed in instant invention, i.e. comprises both sulfur and copper as promoters for nickel-based catalyst, with all ranges of the components and properties overlapping with the corresponding ranges as claimed in instant invention, therefore, the hydrogenation catalyst of Bouwman et al in view of Carter et al would be reasonably expected to have the properties, including hydrogen adsorption amount, as those claimed in instant invention, or having ranges overlapping with those as claimed in instant invention as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

16. It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the relative amounts of the components, including nickel, sulfur and copper,  in the catalyst of Bouwman et al in view of Carter et al, so to produce the catalyst having a desired combination of properties, depending on the specific end use of said catalyst, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

17.  Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al (US 4,251,672) in view of Bouwman et al (US 5,223,470).

18. Carter et al discloses a hydrogenation catalyst comprising nickel on silica carrier promoted with copper, wherein the amount of copper is 2-10%wt and the amount of nickel is 25-50%wt (Abstract, as to instant claim 2); the nickel crystals are having size of 10-50A (1-5 nm) (col. 14, lines 2-10, as to instant claim 1) and the use of smaller crystallites allow the larger number of surface atoms for hydrogen chemisorption (col. 14, lines 10-12).
Carter et al further teaches that the presence of copper in the catalyst allows the catalyst being activated at lower temperatures and provides highly activated, stabilized hydrogenation catalyst (col. 2, lines 50-58; col. 1, lines 15-25).
The hydrogenation catalyst of Carter et al can be used for hydrogenation of variety of unsaturated organic compounds including unsaturated fats and oils and conversion of olefins to saturated aliphatic compounds (col. 14, lines 20-45).

19. Though Carter et al does not teach the catalyst further comprising sulfur as a promoter in mole ratio of the sulfur to nickel of 1:0.02 to 1:0.2, and the particle size being 1-20 micron,
Bouwman et al discloses a hydrogenation catalyst comprising a nickel on alumina promoted with sulfur, wherein the molar/atomic ratio of sulfur to nickel is 0.06-0.1 (claim 1, Tables 1 and 2, as to instant claim 2), wherein Bouwman et al teaches that such sulfur promoted nickel catalyst is having particularly good activity (col. 2, lines 47-49, Table 2). The particle size is 4-20 micron (col. 2, lines 45-46, as to instant claim 1).

20. Since both Carter et al and Bouwman et al are related to nickel-based hydrogenation catalysts for hydrogenation of unsaturated compounds including unsaturated fats and oils, and thereby belong to the same field of endeavor, wherein Bouwman et al  teaches the nickel-based catalyst being promoted with sulfur, wherein said sulfur-promoted nickel catalyst is having particularly good activity, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Bouwman et al and  Carter et al and to include sulfur as additional promoter to the hydrogenation catalyst of Carter et al in the mole S/Ni ratio as taught by Bouwman et al as well, so to further improve activity of said catalyst of Carter et al as well, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

21. Since the hydrogenation catalyst of Carter et al in view of Bouwman et al is substantially the same as that claimed in instant invention, i.e. comprises both sulfur and copper as promoters for nickel-based catalyst, with all ranges of the components and properties overlapping with the corresponding ranges as claimed in instant invention, therefore, the hydrogenation catalyst of Carter et al in view of Bouwman et al would be reasonably expected to have the properties, including hydrogen adsorption amount, as those claimed in instant invention, or having ranges overlapping with those as claimed in instant invention as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

22. It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the relative amounts of the components, including nickel, sulfur and copper,  in the catalyst of Carter et al in view of Bouwman et al, so to produce the catalyst having a desired combination of properties, depending on the specific end use of said catalyst, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Obviousness Double Patenting Rejection I

23.     Claims 1-3 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of a copending application 17/623,315 (published US 2022/0362749). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons.

24. The copending application 17/623,315 claims:
 a catalyst for a hydrogenation reaction, comprising: 0.05-10 parts by weight of at least one first promoter being copper, 3-15 parts by weight of at least one second promoter being sulfur, and 10-50 parts by weight of a silica carrier as a support, based on 40-90 parts by weight of at least one active ingredient selected from nickel and nickel oxide, wherein the active ingredient has an average crystallite size of 3-10 nm and the catalyst has an average particle size of 3-10 µm.
Given the catalyst comprises 80%wt of nickel (MM 58.7) and 4%wt of sulfur (MM 32), and then the molar ratio of sulfur to nickel will be 0.125/1.36 = 0.09 (as to instant claim 2).
All ranges in the catalyst of the application 17/623,315 are overlapping with the corresponding ranges of those as claimed in instant invention. 
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

25.  Since the hydrogenation catalyst of the application 17/623,315 is substantially the same as that claimed in instant invention, i.e. comprises both sulfur and copper as promoters for nickel-based catalyst, with all ranges of the components and properties overlapping with the corresponding ranges as claimed in instant invention, therefore, the hydrogenation catalyst of application 17/623,315 would be reasonably expected to have the properties, including hydrogen adsorption amount, as those claimed in instant invention, or having ranges overlapping with those as claimed in instant invention as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

26. Thus, the limitations claimed in instant invention are substantially the same as the limitations claimed in the application 17/623,315.
   
27.    Claims 1-3 are directed to an invention not patentably distinct from claims 1-9 of a copending application 17/623,315 (published US 2022/0362749).
Specifically, see the discussion in paragraphs 23-26 above.

      The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of com-mon ownership (see MPEP Chapter 2300).  The copending application 17/623,315, discussed above, would form the basis for a rejection of the noted claims under 35 U.S.C. 103(a) if the commonly assigned case qualifies as prior art under 35 U.S.C. 102(e), (f) or (g) and the conflicting inventions were not commonly owned at the time the invention in this application was made.  In order for the examiner to resolve this issue, the assignee can, under 35 U.S.C. 103(c) and 37 CFR 1.78(c), either show that the conflicting inventions were commonly owned at the time the invention in this application was made, or name the prior inventor of the conflicting subject matter.
A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under 35 U.S.C. 103(a) based upon the commonly assigned case as a reference under 35 U.S.C. 102(f) or (g), or 35 U.S.C. 102(e) for applications pending on or after December 10, 2004.

Obviousness Double Patenting Rejection II

28.     Claims 1-3 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 of a copending application 17/299,311 (published US 2022/0023842). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons.

29. The copending application 17/299,311 claims:
 a catalyst for a hydrogenation reaction, comprising 40-80 parts by weight of nickel, 0.01-5 parts by weight of copper, 1-10 parts by weight of sulfur, and 10-60 parts by weight of a silica support based on 100 parts by weight of the entire dried catalyst including a support, wherein an average size of crystals of the nickel is 3-10 nm.  
and an average particle size is 3-10 µm.
Given the catalyst comprises 80%wt of nickel (MM 58.7) and 4%wt of sulfur (MM 32), and then the molar ratio of sulfur to nickel will be 0.125/1.36 = 0.09 (as to instant claim 2).
All ranges in the catalyst of the application 17/299,311 are overlapping with the corresponding ranges of those as claimed in instant invention. 
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

30.  Since the hydrogenation catalyst of the application 17/299,311 is substantially the same as that claimed in instant invention, i.e. comprises both sulfur and copper as promoters for nickel-based catalyst, with all ranges of the components and properties overlapping with the corresponding ranges as claimed in instant invention, therefore, the hydrogenation catalyst of application 17/299,311 would be reasonably expected to have the properties, including hydrogen adsorption amount, as those claimed in instant invention, or having ranges overlapping with those as claimed in instant invention as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

31. Thus, the limitations claimed in instant invention are substantially the same as the limitations claimed in the application 17/299,311.
   
32.    Claims 1-3 are directed to an invention not patentably distinct from claims 1-7 of a copending application 17/299,311 (published US 2022/0023842).
Specifically, see the discussion in paragraphs 28-31 above.

      The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of com-mon ownership (see MPEP Chapter 2300).  The copending application 17/299,311, discussed above, would form the basis for a rejection of the noted claims under 35 U.S.C. 103(a) if the commonly assigned case qualifies as prior art under 35 U.S.C. 102(e), (f) or (g) and the conflicting inventions were not commonly owned at the time the invention in this application was made.  In order for the examiner to resolve this issue, the assignee can, under 35 U.S.C. 103(c) and 37 CFR 1.78(c), either show that the conflicting inventions were commonly owned at the time the invention in this application was made, or name the prior inventor of the conflicting subject matter.
A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under 35 U.S.C. 103(a) based upon the commonly assigned case as a reference under 35 U.S.C. 102(f) or (g), or 35 U.S.C. 102(e) for applications pending on or after December 10, 2004.

Obviousness Double Patenting Rejection III

33.     Claims 1-3 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 of a copending application 17/623,306 (published US 2022/0372380). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons.

34. The copending application 17/623,306 claims:
a catalyst for hydrogenation, comprising: 0.01-5 parts by weight of at least one promoter selected from copper and copper oxide and 10-50 parts by weight of a silica carrier, based on 40-80 parts by weight of at least one active ingredient selected from nickel and nickel oxide, wherein the promoter further comprises 0.1-2 parts by weight of at least one selected from sulfur and sulfur oxide. A particle size distribution of the catalyst has an average particle size 2 µm or more, and 15 µm or less.
The nickel has crystallite size of 3-8 nm.
Given the catalyst comprises 80%wt of nickel (MM 58.7) and 2%wt of sulfur (MM 32), and then the molar ratio of sulfur to nickel will be 0.063/1.36 = 0.05 (as to instant claim 2).
All ranges in the catalyst of the application 17/623,306 are overlapping with the corresponding ranges of those as claimed in instant invention. 
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

35.  Since the hydrogenation catalyst of the application 17/623,306 is substantially the same as that claimed in instant invention, i.e. comprises both sulfur and copper as promoters for nickel-based catalyst, with all ranges of the components and properties overlapping with the corresponding ranges as claimed in instant invention, therefore, the hydrogenation catalyst of application 17/623,306 would be reasonably expected to have the properties, including hydrogen adsorption amount, as those claimed in instant invention, or having ranges overlapping with those as claimed in instant invention as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

36. Thus, the limitations claimed in instant invention are substantially the same as the limitations claimed in the application 17/623,306.
   
37.    Claims 1-3 are directed to an invention not patentably distinct from claims 1-7 of a copending application 17/623,306 (published US 2022/0372380).
Specifically, see the discussion in paragraphs 33-36 above.

      The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of com-mon ownership (see MPEP Chapter 2300).  The copending application 17/623,306, discussed above, would form the basis for a rejection of the noted claims under 35 U.S.C. 103(a) if the commonly assigned case qualifies as prior art under 35 U.S.C. 102(e), (f) or (g) and the conflicting inventions were not commonly owned at the time the invention in this application was made.  In order for the examiner to resolve this issue, the assignee can, under 35 U.S.C. 103(c) and 37 CFR 1.78(c), either show that the conflicting inventions were commonly owned at the time the invention in this application was made, or name the prior inventor of the conflicting subject matter.
A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under 35 U.S.C. 103(a) based upon the commonly assigned case as a reference under 35 U.S.C. 102(f) or (g), or 35 U.S.C. 102(e) for applications pending on or after December 10, 2004.

Obviousness Double Patenting Rejection IV

38.     Claims 1-3 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of a copending application 17/623,318 (published US 2022/0362750) in view of Bouwman et al (US 5,223,470).
 Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons.

39. The copending application 17/623,318 claims:
a catalyst for a hydrogenation reaction, comprising: 0.5-3 parts by weight of at least one first promoter selected from copper and copper oxide, 3-15 parts by weight of at least one second promoter selected from sulfur and sulfur oxide, and 10- 40 parts by weight of a silica carrier, based on 40-90 parts by weight of at least one active ingredient selected from nickel and nickel oxide, wherein the active ingredient has a crystallite size of 3-8 nm.
Given the catalyst comprises 80%wt of nickel (MM 58.7) and 4%wt of sulfur (MM 32), and then the molar ratio of sulfur to nickel will be 0.125/1.36 = 0.09 (as to instant claim 2).
All ranges in the catalyst of the application 17/623,318 are overlapping with the corresponding ranges of those as claimed in instant invention. 
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

40. Though the application 17/623,318 does not recite particle size of the catalyst,
Bouwman et al discloses a hydrogenation catalyst comprising a nickel on alumina promoted with sulfur, wherein the molar/atomic ratio of sulfur to nickel is 0.06-0.1 (claim 1, Tables 1 and 2, as to instant claim 2), wherein Bouwman et al teaches that such sulfur promoted nickel catalyst is having particle size is 4-20 micron and shows particularly good activity (col. 2, lines 47-49, Table 2; col. 2, lines 45-46, as to instant claim 1).

41. Since both the application 17/623,318 and Bouwman et al are related to nickel-based hydrogenation catalysts and thereby belong to the same field of endeavor, wherein Bouwman et al  teaches the nickel-based catalyst being promoted with sulfur and having particle size of 4-20 micron, wherein said sulfur-promoted nickel catalyst is having particularly good activity, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Bouwman et al and  the application 17/623,318 and to prepare the catalyst particles with size of 4-20 micron, so to provide catalyst with good activity as well, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).

42.  Since the hydrogenation catalyst of the application 17/623,318 in view of  Bouwman et al is substantially the same as that claimed in instant invention, i.e. comprises both sulfur and copper as promoters for nickel-based catalyst, with all ranges of the components and properties overlapping with the corresponding ranges as claimed in instant invention, therefore, the hydrogenation catalyst of application 17/623,318 in view of Bouwman et al would be reasonably expected to have the properties, including hydrogen adsorption amount, as those claimed in instant invention, or having ranges overlapping with those as claimed in instant invention as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

43. Thus, the limitations claimed in instant invention are obvious variants of  the limitations claimed in the application 17/623,318 in view of Bouwman et al.
44.    Claims 1-3 are directed to an invention not patentably distinct from claims 1-9 of a copending application 17/623,318 (published US 2022/0362750) in view of Bouwman et al (US 5,223,470).
Specifically, see the discussion in paragraphs 38-43 above.

      The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of com-mon ownership (see MPEP Chapter 2300).  The copending application 17/623,318, discussed above, would form the basis for a rejection of the noted claims under 35 U.S.C. 103(a) if the commonly assigned case qualifies as prior art under 35 U.S.C. 102(e), (f) or (g) and the conflicting inventions were not commonly owned at the time the invention in this application was made.  In order for the examiner to resolve this issue, the assignee can, under 35 U.S.C. 103(c) and 37 CFR 1.78(c), either show that the conflicting inventions were commonly owned at the time the invention in this application was made, or name the prior inventor of the conflicting subject matter.
A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under 35 U.S.C. 103(a) based upon the commonly assigned case as a reference under 35 U.S.C. 102(f) or (g), or 35 U.S.C. 102(e) for applications pending on or after December 10, 2004.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 3,859,370 discloses nickel-silica hydrogenation catalysts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IRINA KRYLOVA/Primary Examiner, Art Unit 1764